DEMPSEY, J.:
Motion granted; but plaintiff claims that security ought to apply only to fu- ' ture costs, and not to costs accrued. But *332the statutes do not so read, and the court has no discretion in the matter. Sec. 5340 provides, that the surety shall be bound for all costs which may be taxed against the plaintiff in such action, whether he obtain judgment or not.
Healy & Brannan, for motion.
Cohen & Mack, contra.
Sec. 4999 provides, that the next friend shall be liable for the costs of the action brought by him, and when a next friend, is insolvent the court may require se-' curity therefor. Our construction is, that that means all of the costs of the action. Judge Smith informs me that his decision in Woli v. Hauser & Kramer was to the same effect, and that the court has no discretion to order security for future costs alone. The security to be given herein must be for all of the costs of the action.